DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 2/17/2022.
Applicant’s amendments are sufficient to overcome the 35 USC 112(a)/first paragraph rejections set forth in the previous office action. 

Terminal Disclaimer
The terminal disclaimer filed on 2/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application nos. 15/147730, 15/450011 (now U.S. Patent No. 10,792,095), 15/912855, 16/715962, 16/722560 and U.S. Patent No. 11,109,907 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the total length” to -a total length- in ll. 9.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “and a copper” to -or a copper- in ll. 2.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “and a copper” to -or a copper- in ll. 2.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  amend “wherein the non-conductive housing comprises a ceramic material” to -wherein the inorganic, non-metallic solid material comprises a ceramic material- in ll. 1-2.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  amend “the total length” to -a total length- in ll. 8.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  amend “and a copper” to -or a copper- in ll. 2-3.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  amend “wherein the non-conductive portion of the bipolar electrode blade and the non-conductive housing each comprise a ceramic material” to -wherein the inorganic, non-metallic solid material comprises a ceramic material- in ll. 1-3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 10, 17-18, 24-25 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (2005/0273097, previously cited) in view of Krimsky (2010/0274236, previously cited) and Baust (2013/0204241, previously cited).   
Concerning claim 1, as illustrated in at least Figs. 1-4, Ryan et al. disclose an electrode assembly for use in an electrosurgery pencil (blade 4 is used in electrosurgical scalpel 2; [0034]) comprising: 
an electrode blade having a generally scalpel shape with a planar top, and an opposite sharp bottom that includes a side cutting edge located opposite an end of the electrode blade that is connectable to an energy source (blade 4 has a planar top, an opposite sharp bottom that includes a side cutting edge 26, all of which are located at distal end 10 of blade 4 that is opposite proximate end 8 connectable to an energy source 42; [0034-0035], [0039-0400]).
Ryan et al. fail to disclose a non-conductive housing having an opening therethrough positioned near the top of said electrode blade wherein a total length of the non-conductive housing is positioned adjacent to and on the planar top of the electrode blade such that the total length of the non-conductive housing is touching the electrode blade and at least a portion of the planar top of the electrode blade extends beyond the non-conductive housing near the side cutting edge of the electrode blade.  However, Krimsky discloses a blade assembly (20/620) having a planar top, an opposite sharp bottom (21) that includes a side cutting edge and a rubber or plastic non-conductive housing (628) having an opening (630) therethrough positioned near the planar top of said blade (620) wherein a total length of the non-conductive housing 

    PNG
    media_image1.png
    896
    1419
    media_image1.png
    Greyscale

Baust further teaches that it is advantageous to have a multifunctional integral device utilizing radiofrequency ablation and cryogenic ablation to utilize the benefits of two ablative technologies while limiting the undesirable effects that each individual procedure creates such that less time is consumed ([0004-0012]). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ryan et al. to further comprise a non-conductive housing having an opening therethrough positioned near the top of said blade wherein a total 
Concerning claim 6, Krimsky further discloses the non-conductive housing (628 or 728) to comprise a tubular shaped member ([0046]; Fig. 7a-b).
Concerning claim 10, Ryan et al. disclose the electrode blade (4) comprising a non-conductive portion (34) located between the planar top (28) and non-planar bottom (26) of the electrode blade (4) wherein the planar top (28) and non-planar bottom (26) of the electrode blade (4) comprise a conductive material and the side cutting edge (26) comprises a part of the non-conductive portion (34) of the electrode blade (4) ([0034-0039]; Fig. 3)
Concerning claim 17, as illustrated in at least Figs. 1-4, Ryan et al. disclose an electrode assembly for use in an electrosurgery pencil (blade 4 is used in electrosurgical scalpel 2; [0034]) comprising: 
a bipolar electrode blade having a generally scalpel shape with a top planar active electrode and a sharp bottom return electrode separated by a non-conductive portion which includes a side cutting edge (blade 4 has a planar top, active electrode 28 an opposite sharp bottom return electrode that includes a side cutting edge 26 separated by insulative middle portion 34 having a distal-most cutting .
Ryan et al. fail to disclose a non-conductive housing having an opening therethrough positioned adjacent to and on top of the planar active electrode of the bipolar electrode blade such that a total length of the non-conductive housing is touching the planar active electrode of the bipolar electrode blade and at least a portion of the planar active electrode of the electrode blade extends beyond the non-conductive housing.  However, Krimsky discloses a blade assembly (20/620) having a planar top, a non-planar bottom opposite the planar top and a side cutting edge (21) and a rubber or plastic non-conductive housing (628) having an opening (730) therethrough positioned adjacent to (where “adjacent” can be defined as: “close to; lying near”; www.ahdictionary.com) and on the top of (628 is on top in Fig. 7A-B on the left below or 728 is on top when rotated as shown in Fig. 7B on the right below) the electrode blade (20/620) such that the total length of the housing (628) is touching the blade (20/620), and at least a portion of the planar top of the blade (620) extends beyond the non-conductive housing (628) near the side cutting edge (top planar active electrode extends beyond 628 in a direction perpendicular to the longitudinal axis) ([0034], [0040]; Fig. 2A & 7A-B).  

    PNG
    media_image1.png
    896
    1419
    media_image1.png
    Greyscale

Baust further teaches that it is advantageous to have a multifunctional integral device utilizing radiofrequency ablation and cryogenic ablation to utilize the benefits of two ablative technologies while limiting the undesirable effects that each individual procedure creates such that less time is consumed ([0004-0012]). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ryan et al. to further comprise a non-conductive housing having an opening therethrough positioned near the top of said blade wherein a total length of the non-conductive housing is positioned adjacent to and on top of the blade such that the total length of the non-conductive housing is touching the blade and at least a portion of the top of the blade extends beyond the non-conductive housing as taught by Krimsky in order to provide the benefit of utilizing the benefits of two ablative 
Claim 18 is rejected upon the same rationale as applied to claims 1& 10.
Claim 24 is rejected upon the same rationale as applied to claim 6.
Concerning claim 25, as illustrated in at least Figs. 1-4, Ryan et al. disclose an electrode assembly for use in an electrosurgery pencil (blade 4 is used in electrosurgical scalpel 2; [0034]) comprising: 
an electrode blade having a generally scalpel shape with a planar top and a sharp bottom opposite the planar top that includes a non-conductive side cutting edge located between the planar top and the sharp non-planar bottom of the electrode blade (blade 4 has a planar top, active electrode 28 an opposite sharp bottom return electrode that includes a side cutting edge 26 separated by insulative middle portion 34 having a distal-most cutting edge, all of which are located at distal end 10 of blade 4 that is opposite proximate end 8 connectable to an energy source 42; [0034-0037], [0039-0040]).
Ryan et al. fail to disclose a non-conductive housing having an opening therethrough positioned adjacent to and touching the planar top of said electrode blade wherein a total height of the non-conductive housing is less than a height of the electrode blade and at least a portion of the planar top of the electrode blade extends beyond the non-conductive housing.  However, Krimsky discloses a blade assembly (20/620) having a planar top, a non-planar bottom opposite the planar top and side cutting edge (21) and a rubber or plastic non-conductive housing (628) having an opening (630) therethrough positioned near the planar top of said electrode blade 

    PNG
    media_image1.png
    896
    1419
    media_image1.png
    Greyscale
Baust further teaches that it is advantageous to have a multifunctional integral device utilizing radiofrequency ablation and cryogenic ablation to utilize the benefits of two ablative technologies while limiting the undesirable effects that each individual procedure creates such that less time is consumed ([0004-0012]). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ryan et al. to further comprise a non-conductive housing having an opening therethrough positioned adjacent to and touching the top of said blade wherein a total height of the non-conductive housing is less than a height of the 
Claim 27 is rejected upon the same rationale as applied to claim 1.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (2005/0273097, previously cited) in view of Krimsky (2010/0274236, previously cited) and Baust (2013/0204241, previously cited), as applied to claims 1, 17 & 25, in further view of Cosmescu (2001/0018586, previously cited). 
Concerning claim 8, Ryan et al. in view of Krimsky and Baust fail to disclose Weber discloses the electrode blade to comprise stainless steel.  However, Cosmescu discloses an electrode assembly (48) for use in an electrosurgical pencil (10) comprising an electrode blade (26, 28, 30) that is comprised of stainless steel that is a suitable conductor ([0046]; Fig. 1 & 2).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ryan et al. in view of Krimsky and Baust such that the blade is comprised of stainless steel in order to provide the benefit of using a material that is a suitable conductor as taught by Cosmescu and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (2005/0273097, previously cited) in view of Krimsky (2010/0274236, previously cited) and Baust (2013/0204241, previously cited), as applied to claim 1, in further view of Lewis et al. (2004/0024392, previously cited) or Littrup et al. (2008/0119836, previously cited). 
Concerning claim 11, Ryan et al. in view of Krimsky and Baust fail to disclose the non-conductive housing to comprise an inorganic, non-metallic solid material.  However, Lewis et al. teach an assembly (100) comprising a non-conductive housing (112, 114) having a distal end opening for applying cryogenic fluid, the non-conductive housing comprising an inorganic, non-metallic solid material.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ryan et al. in view of Krimsky and Baust such that the non-conductive housing comprises an inorganic, non-metallic solid material in order to provide the benefit of improved insulative properties as taught by Lewis et al. ([0076]; Fig. 10)  Further, Littrup et al. disclose an electrode assembly (100) comprising an electrode blade (104) and a non-conductive housing (108) that is positioned near and adjacent the electrode blade (104) and carries a cryogenic fluid, the non-conductive housing (108) that can comprise an electrically insulating ceramic.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ryan et al. in view of Krimsky and Baust such that the non-conductive housing comprises an inorganic, non-metallic solid material in order to provide the benefit assuring the non-conductive housing remains at ambient temperature and is electrically insulating as taught by Littrup et al. ([0071], [0082-0083]; Fig. 2) and since it In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Concerning claim 12¸ both Lewis et al. and Littrup et al. further disclose the non-conductive material to be ceramic ([0131]).

Claim(s) 15-16 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (2005/0273097, previously cited) in view of Krimsky (2010/0274236, previously cited) and Baust (2013/0204241, previously cited), as applied to claims 10 & 17, in further view of Cosmescu (2001/0018586, previously cited) and Lewis et al. (2004/0024392, previously cited) or Littrup et al. (2008/0119836, previously cited).
Claim 15 is rejected upon the same rationale as presented for claims 8 & 12. 
Claim 16 is rejected upon the same rationale as presented for claim 12. 
Claim 19 is rejected upon the same rationale as applied to claims 8 & 12.
Claim 20 is rejected upon the same rationale as applied to claims 11-12.

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are all not found persuasive.
Applicant’s arguments regarding the interpretation of the non-conductive housing equating to element 728 of Krimsky are found persuasive and the interpretation associated with element 728 is withdrawn.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually (Krimsky fails to disclose a sharp bottom that is opposite the top T of the blade) where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the modification of Ryan in view of Krimsky and Baust disclose this feature. 
The Examiner notes the following: the claims fail to recite at least a portion of the planar top extending beyond a distal-most end of the non-conductive housing, the planar top is a surface, and the specific direction that the planar top extends distally beyond the non-conductive housing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794